            Case 2:20-cv-02050-RFB-EJY Document 8 Filed 12/02/20 Page 1 of 2




 1   Robert T. Stewart (NV State Bar No. 13770)
         rstewart@mabr.com
 2   M ASCHOFF B RENNAN
     111 Main Street, Suite 600
 3   Salt Lake City, Utah 84111
 4   (801) 297-1850

 5   Attorneys for Plaintiff DTiQ Technologies, Inc.

 6                                UNITED STATES DISTRICT COURT

 7                                 FOR THE DISTRICT OF NEVADA

 8    DTiQ Technologies, Inc.,                         Case No. 2:20-cv-02050-RFB-EJY
      a California corporation,
 9
                            Plaintiff,
10                                                      STIPULATION TO EXTEND
             v.                                        DEFENDANT’S DEADLINE TO
11                                                      RESPOND TO COMPLAINT
      Hawk Technology Systems, LLC,
12
      a Florida limited liability company,
13
                     Defendant.
14

15   ///
16

17

18

19

20

21

22

23

24

25

26
27

28
            Case 2:20-cv-02050-RFB-EJY Document 8 Filed 12/02/20 Page 2 of 2




 1          Plaintiff DTiQ Technologies, Inc. and Defendant Hawk Technology Systems, LLC,

 2   which has not yet made an appearance in this case, stipulate to extend by twenty-one (21) days

 3   the deadline for Defendant to file a response to Plaintiff’s complaint. The complaint was filed on

 4   November 6, 2020, Dkt. 1, and the summons was served on November 9, 2020, Dkt. 6, meaning

 5   Defendant’s deadline to file a response under Rule 12(a) of the Federal Rules of Civil Procedure

 6   is November 30, 2020, absent this stipulation. With the Court’s approval of this stipulation,

 7   Defendant’s deadline to file a response to Plaintiff’s complaint is December 21, 2020. This is the

 8   parties’ first stipulation to modify Defendant’s deadline to file a response to the complaint, and

 9   the stipulation is intended to advance settlement discussions.

10
     Dated: November 30, 2020                               Dated: December 1, 2020
11

12   M ASCHOFF B RENNAN                                     WEIDE & MILLER, Ltd.
13   By: /s/ Robert T. Stewart                              By:/s/ R. Scott Weide
     Robert T. Stewart                                      R. Scott Weide
14   Attorney for Plaintiff DTiQ Technologies,              Attorney for Defendant Hawk Technology
     Inc.                                                   Systems, LLC
15

16

17

18                                                         IT IS SO ORDERED:

19
20

21                                                         UNITED STATES MAGISTRATE JUDGE

22                                                                   December 2, 2020
                                                           DATED: ____________________________
23

24

25
26

27

28
                                                      2
